[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR THE APPOINTMENT OF A RECEIVER OF RENTS
Gateway Bank seeks the appointment of a receiver of rents for two properties which Anne M. Smith mortgaged to the bank as security for two promissory notes. For the reasons stated below, the application is denied.
The bank alleges, inter alia, that "Gateway is entitled to the appointment of a receiver since it is necessary to secure the property from waste and loss during the pendency of this foreclosure as well as a belief that the property is generating relatively significant income which is being applied to expenses other than the subject indebtedness." The bank has failed to show that waste and loss is occurring. Anne M. Smith is maintaining the property. She is paying the interest due on the note and is making monthly payments to the Town of Fairfield to reduce the amount of the overdue taxes. Each month, she receives $3,600.00 as rent for the property at 1596 Post Road, Fairfield, and $2,300.00 for the property at 129 Hillside Road, Fairfield. Each month, she pays the bank $3,700.00 as interest and pays the Town $1,000.00 towards the tax arrearage. The value of the property at 1596 Post Road is $450,000.00. The value of the property at 129 Hillside Road is $513,000.00. The total indebtedness is $598,000.00. The bank is sufficiently secured. A receiver of rents is not be needed as long as the Anne M. Smith maintains the property, pays interest to the bank, reduces the tax arrearage, and gives to the bank evidence of the CT Page 5005 monthly tax payments.
The application for a receiver is denied without prejudice to the bank's pursuing the application should circumstances change.
THIM, JUDGE